Case 17-56753-pwb       Doc 113      Filed 12/26/18 Entered 12/26/18 21:14:43             Desc Main
                                    Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


       IN RE:                              )
                                           )
      6420 ROSWELL ROAD INC.               )        CASE NO. 17-56753-PWB
                                           )
                                           )
            Debtor.                        )
  ___________________________________________________________________________


                                    NOTICE OF HEARING

                    (Fee Application for Debtor’s Accounting Firm: $27,425)

    PLEASE TAKE NOTICE that Debtor’s counsel has filed a FEE APPLICATION FOR
ACCOUNTING FEES and related papers with the Court. (Doc. 106)

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on this Fee
Application in Courtroom 1401 at 10:00 a.m. on February 12, 2019.

         Your rights may be affected by the court’s ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one.) If you do not want the court to grant
the relief sought in these pleadings or if you want the court to consider your views, then you and/or
your attorney must attend the hearing. You may also file a written response to the pleading with
the Clerk at the address stated below, but you are not required to do so. If you file a written
response, you must attach a certificate stating when, how and on whom (including addresses) you
served the response. Mail or deliver your response so that it is received by the Clerk at least two
business days before the hearing. The address of the Clerk’s Office is Clerk, U.S. Bankruptcy
Court, Suite 1401, 75 Spring Street, Atlanta, Georgia 30303.

You must also mail a copy of your response to the undersigned at the address stated below.

                                                      By: /s/ Howard P. Slomka, Esquire
                                                      Howard P. Slomka, Esquire
                                                      Georgia Bar #652875
                                                      2859 Paces Ferry Rd. SE.
                                                      Suite 1700
                                                      Atlanta, Georgia 30339
                                                      Attorney for Debtor
Case 17-56753-pwb    Doc 113     Filed 12/26/18 Entered 12/26/18 21:14:43   Desc Main
                                Document      Page 2 of 4




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


      IN RE:                               )     CASE NO. 17-56753-PWB
                                           )
            6420 ROSWELL ROAD INC.         )
                                           )
            Debtor.                        )
  ___________________________________________________________________________


                             CERTIFICATE OF SERVICE

      This is to certify that I have this day served the foregoing FEE APPLICATION FOR
  ACCOUNTING FEES upon the following by US Mail and the ECF system.

SEE ATTACHED LIST OF CREDITORS

      Dated this 26th day of December, 2018.


                                               By: /s/ Howard P. Slomka, Esquire
                                               Georgia Bar #652875
                                               2859 Paces Ferry Rd. SE.
                                               Suite 1700
                                               Atlanta, Georgia 30339
                                               Attorney for Debtor
              Case
Label Matrix for  local 17-56753-pwb
                        noticing       Doc 113     FiledRoad
                                            6420 Roswell  12/26/18
                                                              Inc.    Entered 12/26/18 Angie
                                                                                       21:14:43
                                                                                             Lance    Desc Main
113E-1                                           Document
                                            6420 Roswell Road      Page 3 of 4         6868 Leslie Lane
Case 17-56753-pwb                            Sandy Springs, GA 30328-3112              Macon, GA 31220-5202
Northern District of Georgia
Atlanta
Fri Aug 17 23:29:57 EDT 2018
Atlanta Beverage                             Beverage Control                          Beverage Service Supply
1250 Atlanta Industrial Drive                5215 South Royal Atlanta Drive            1530 Carroll Drive
Marietta, GA 30066-6632                      Tucker, GA 30084-8611                     Suite 103
                                                                                       Atlanta, GA 30318-3600


Chase Auto Finance                           City of Sandy Springs Georgia             Ecolab
PO Box 901076                                7840 Roswell Road                         26252 Network Place
Fort Worth, TX 76101-2076                    Building 500                              Chicago, IL 60673-1262
                                             Sandy Springs, GA 30350-4891


Empire Distributors                          Estate of Charles Evans                   Fikes Services
3755 Atlanta Industrial Pkwy                 6270 Montlake Ave                         753 Port America Place
Atlanta, GA 30331-1027                       McDonough, GA 30253-8534                  Suite 205
                                                                                       Grapevine, TX 76051-7602


Fulton County Tax Commission                 Fulton County Tax Commissioner            Genral Wholesale
141 Pryor Street SW                          141 Pryor St Suite 1113                   1595 Marietta Blvd
Suite 1106                                   Atlanta, GA 30303-3566                    Atlanta, GA 30318-3642
Atlanta, GA 30303-3446


Georgia Crown                                (p)GEORGIA DEPARTMENT OF REVENUE          Harlan S. Miller
100 Georgia Crown Drive                      COMPLIANCE DIVISION                       6868 Leslie Lane
McDonough, GA 30253-9071                     ARCS BANKRUPTCY                           Macon, GA 31220-5202
                                             1800 CENTURY BLVD NE SUITE 9100
                                             ATLANTA GA 30345-3202

Harry Freese                                 INTERNAL REVENUE SERVICE                  Internal Revenue Service
1270 Keans Court                             P O BOX 7346                              P. O. Box 7346
Roswell, GA 30075-6357                       2970 MARKET STREET                        Philadelphia, PA 19101-7346
                                             PHILADELPHIA, PA. 19104-5002


KHADEJAH AHMED                               Miller Legal, PC                          James H. Morawetz
6868 Leslie Lane                             3646 Vineville Avenue                     Office of U.S. Trustee
Macon, GA 31220-5202                         Macon, GA 31204-1868                      362 Richard Russell Bldg.
                                                                                       75 Ted Turner Drive, SW
                                                                                       Atlanta, GA 30303-3330

National Distributors                        Martin P. Ochs                            Office of the United States Trustee
PO Box 44127                                 Office of the U. S. Trustee               362 Richard Russell Building
Atlanta, GA 30336-1127                       362 Richard Russell Federal Bldg.         75 Ted Turner Drive, SW
                                             75 Ted Turner Drive, SW                   Atlanta, GA 30303-3315
                                             Atlanta, GA 30303-3330

Savannah Distributors                        Secretary of the Treasury                 Howard P. Slomka
2860 Bankers                                 15th & Pennsylvania Avenue, NW            Slipakoff & Slomka, PC
Atlanta, GA 30360                            Washington, DC 20200                      Overlook III - Suite 1700
                                                                                       2859 Paces Ferry Rd, SE
                                                                                       Atlanta, GA 30339-6213
              Case
U. S. Securities       17-56753-pwb
                 and Exchange Commission    Doc 113
                                                 United Filed  12/26/18 Entered 12/26/18 Nancy
                                                        Distributors                     21:14:43
                                                                                               J. Whaley Desc Main
Office of Reorganization                              Document
                                                 5500 United Drive    Page 4 of 4        Nancy J. Whaley, Standing Ch. 13 Trustee
Suite 900                                            Smyrna, GA 30082-4755                                303 Peachtree Center Avenue
950 East Paces Ferry Road, NE                                                                             Suite 120, Suntrust Garden Plaza
Atlanta, GA 30326-1382                                                                                    Atlanta, GA 30303-1216

Ryan J. Williams
Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue
Suite 120
Atlanta, GA 30303-1286


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue
Bankruptcy Division
Post Office Box 161108
Atlanta, GA 30321




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Angie Lance                                       (u)Khadejah Ahmed                                    (u)Polay & Clark




(u)The Wiggins Law Group LLC                         (u)Cary Wiggins                                      End of Label Matrix
                                                                                                          Mailable recipients   33
                                                                                                          Bypassed recipients    5
                                                                                                          Total                 38
